PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Shepherd, Walter, B.
Application No. 16/804,885
Filed: 28 Feb 2020
For: OXIDATIVE HAIR COLOR REMOVER IN TABLET OR PELLET FORM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 19, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file an inventor’s oath or declaration no later than the date on which the issue fee was paid.  The issue fee was paid on July 9, 2021.  Accordingly, this application became abandoned on July 10, 2021.  The Notice of Abandonment was mailed July 15, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an executed declarations for inventor Walter B. Shepherd, Jr.; (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay.  

Note: The issue fee in this application was paid on July 9, 2021.  Effective May 29, 2000, the Office changed the practice by clarifying that consideration of an Information Disclosure Statement must be filed prior to or with payment of the issue fee.  A petition under 37 CFR 1.313(c) to withdraw an application from issue must be filed along with a RCE for consideration of the Information Disclosure Statement. A RCE was filed on July 19, 2021.

Telephone inquiries concerning this decision should be directed to Terri Johnson at (571) 272-2991.




This application is being referred to the Office of Data Management for appropriate action in the normal course of business on the reply received. 



/TERRI S JOHNSON/Paralegal Specialist, OPET